Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez.
Hoy una Mayoría de este Tribunal opta por no interve-nir en este caso y, con ello, permite que a un ciudadano automáticamente se le duplique la pena de reclusión im-puesta, como resultado de una enmienda posterior a la sentencia original que recogía el convenio de una alegación preacordada. De esta forma, se pierde la ocasión para de-terminar si se vulnera el debido proceso de ley al enmen-dar, sin más, una sentencia —producto de una alegación preacordada— sin otorgarle un remedio a la persona acu-sada, quien bajo el entendido de que el acuerdo alcanzado se cumpliría en su totalidad, decidió declararse culpable.
Por sostener que la controversia requería que este Tribunal se pronunciara en torno a este asunto particular y concediera un remedio adecuado al peticionario, disiento de la determinación de denegar el recurso instado. Veamos.
HH
Como resultado de una alegación preacordada, el 9 de marzo de 2005, el Sr. Aneudy E. Delgado Torres (señor Delgado Torres o peticionario) fue sentenciado a cumplir diez años de reclusión por cometer el delito de robo, según tipi-ficado en el derogado Código Penal de 1974, y diez años de reclusión por dos infracciones a la Ley de Armas de Puerto Rico de 2000 (Ley de Armas), Ley Núm. 404-2000 (25 LPRA see. 455 et seq).(1) En conformidad con lo determi-nado en la Sentencia producto de la alegación preacordada, esas penas de reclusión debían cumplirse de forma concu-*692rrente entre sí y consecutivas con cualquier otra que estu-viese cumpliendo el señor Delgado Torres. Véase Sentencia de 9 de marzo de 2005.
Transcurridos más de tres años, el 18 de diciembre de 2008, la Administración de Corrección y Rehabilitación (Administración) solicitó una modificación a la Sentencia, al amparo de la Regla 185 de Procedimiento Criminal, 34 LPRA see. 185. En esencia, argumentó que el dictamen emitido era contrario a lo establecido en el Art. 7.03 de la Ley de Armas, 25 LPRA sec. 460b. Por lo tanto, argüyó que las penas de reclusión impuestas al señor Delgado Torres debían cumplirse de forma consecutiva. Celebrada una vista para atender lo alegado por la Administración, el 21 de enero de 2009, el Tribunal de Primera Instancia en-mendó la sentencia original y, en lo pertinente, determinó que las penas de reclusión fuesen cumplidas consecutivamente. Véase Sentencia enmendada de 21 de enero de 2009, pág. 2.
Inconforme con ese proceder, el 7 de enero de 2015, el señor Delgado Torres presentó ante el foro primario, por derecho propio, una moción al amparo de la Regla 192.1 de Procedimiento Criminal, 34 LPRA Ap. II. En ésta, solicitó que se dejara sin efecto la Sentencia Enmendada y, por consiguiente, se reestableciera la original. En lo perti-nente, fundamentó su petitorio en que el dictamen emitido en el 2005 fue producto de un acuerdo alcanzado entre su representación legal y el Ministerio Público, el cual fue acogido enteramente por el tribunal. Tras examinar la re-ferida moción, el foro primario la denegó.
En desacuerdo, el señor Delgado Torres recurrió, por de-recho propio, ante el Tribunal de Apelaciones. En síntesis, señaló que el Tribunal de Primera Instancia incidió al de-negar su moción. Sostuvo que la determinación de enmen-dar la sentencia original se basó únicamente en la petición instada por la Administración. Asimismo, afirmó que el proceder del tribunal fue errado, toda vez que actuó en *693contravención al acuerdo alcanzado en el 2005, conforme al cual se dictó sentencia.
Examinado el recurso, el 30 de octubre de 2015, el Tribunal de Apelaciones dictó una Resolución mediante la cual denegó su expedición. Razonó que la determinación del foro primario de denegar la moción al amparo de la precitada Regla 192.1 fue correcta en derecho y no se hizo mediando prejuicio, parcialidad o error craso o manifiesto. Concluyó que el dictamen emitido en el 2009 era legal, ya que procedía la enmienda introducida a la sentencia dic-tada en el 2005. A su vez, el foro apelativo intermedio de-terminó que, ante la realidad de que la Sentencia Enmen-dada fue emitida en el 2009 y de ella no se recurrió, ésta advino final y firme. Finalmente, señaló que no surgía de la moción presentada por el peticionario ninguna de las circunstancias que establece la referida Regla 192.1 para que fuese declarada "con lugar”.
En disconformidad con lo resuelto, el señor Delgado Torres acude, por derecho propio, ante este Tribunal me-diante escrito de certiorari. En éste, reproduce los argu-mentos esgrimidos ante los foros recurridos. Esto es, reitera que la enmienda efectuada en el 2009 es nula e ilegal, toda vez que infringe su derecho constitucional a un debido proceso de ley. Este señala que esa enmienda in-cumple con el acuerdo enteramente acogido por el tribunal en el 2005, en el cual él confió y por el cual decidió decla-rarse culpable, renunciando así a otros derechos constitu-cionales y estatutarios que le cobijaban.
Del mismo modo, el señor Delgado Torres hace hincapié en que la enmienda realizada es contraria a derecho, pues en lugar de enfrentar una pena de reclusión con una fina-lidad de diez años —como fue el acuerdo en el cual confió y el que entendió se cumpliría en su totalidad— ahora se enfrenta a una condena de veinte años. Además, aunque reconoce que en su momento no encaró de lleno la modifi-cación de su sentencia, sostiene que ello se debió a una *694deficiente representación legal. Amparado en todo lo anterior, solicita que declaremos ilegal la Sentencia Enmen-dada emitida en el 2009 y, por ende, restablezcamos la sen-tencia dictada en el 2005, la cual acogió en su totalidad el acuerdo mediante el cual se declaró culpable de los delitos imputados.
Examinado el escrito de certiorari incoado por el señor Delgado Torres, una Mayoría de este Tribunal emitió una Resolución mediante la cual denegó su expedición. Conven-cido de que el caso ameritaba un pronunciamiento de este Tribunal, a los efectos de resolver si se infringe el debido proceso de ley al enmendar, sin más, una sentencia —pro-ducto de una alegación preacordada— sin concederle un remedio a la persona acusada, disiento de la determinación de denegar el recurso instado. A continuación, elaboro los motivos que me mueven a ello.
h—I I—i
Es norma conocida que, en nuestro ordenamiento proce-sal penal, una persona acusada puede declararse culpable o no culpable de los delitos imputados. Véase Regla 68 de Procedimiento Criminal, 34 LPRA see. 68. De esta forma, cuando se formula una alegación de culpabilidad, la persona acusada abdica a ciertas garantías constitucionales y estatutarias que le amparan, a saber, los derechos a: (1) un juicio justo, imparcial y público; (2) ser juzgada ante un juez o jurado; (3) que se establezca su culpabilidad más allá de duda razonable, y (4) presentar evidencia a su favor y a rebatir la prueba en su contra. Pueblo v. Acosta Pérez, 190 DPR 823, 829-830 (2014); Pueblo v. Montero Luciano, 169 DPR 360, 373-374 (2006); Pueblo v. Santiago Agricourt, 147 DPR 179, 192 (1998). En cambio, de mediar una alegación de no culpable, se entiende que la persona niega completamente lo atribuido en la denuncia o acusación presentada en su contra, por lo que el Ministerio Público *695está obligado a probar su culpabilidad más allá de duda razonable. Pueblo v. Acosta Pérez, supra, pág. 830; Pueblo v. Santiago Agricourt, supra, pág. 192. Véase, además, Re-gla 73 de Procedimiento Criminal, 34 LPRAAp. II.
Ante la realidad de que la alegación de culpabilidad im-plica una renuncia de valiosos derechos constitucionales y estatutarios, los foros judiciales deben ser muy cautelosos al momento de decretar si aceptan o no tal declaración. Por ende, ese proceso debe estar rodeado de todas las garantías posibles. Con relación a ello, la Regla 70 de Procedimiento Criminal establece que “[e]l tribunal no aceptará la alega-ción de culpabilidad sin determinar primeramente que la misma se hace voluntariamente, con conocimiento de la na-turaleza del delito imputado y de las consecuencias de dicha alegación”. 34 LPRAAp. II, pág. 560 (ed. 2016). En ese sen-tido, para aceptar la declaración de culpabilidad, el magis-trado debe cerciorase de que la renuncia de garantías pro-cesales que ésta conlleva sea expresa, personal, voluntaria e inteligente y con conocimiento de los derechos a los cuales se renuncia y de las repercusiones. Pueblo v. Montero Luciano, supra, pág. 374; Pueblo v. Santiago Agricourt, supra, pág. 193. Así pues, el tribunal puede negarse a admitir una ale-gación de culpabilidad y ordenar la anotación de una alega-ción de no culpable. Véase Regla 71 de Procedimiento Criminal, 34 LPRAAp. II. También puede permitir el retiro de una declaración de culpabilidad en cualquier momento antes de dictar sentencia. 34 LPRAAp. II, R. 71.
A. Pertinente al caso ante nos, es menester destacar que una alegación de culpabilidad puede ser el resultado de una negociación entre la representación legal de la persona acusada y el Ministerio Público. Tal acuerdo de voluntades se denomina comúnmente como “alegaciones preacordadas” y se produce cuando la persona imputada de delito se de-clara culpable a cambio de unos beneficios que el Estado le concede. Pueblo v. Santiago Agricourt, supra, pág. 194; Pueblo v. Mojica Cruz, 115 DPR 569 (1984). Así, en este tipo de acuerdo el Ministerio Público se compromete a realizar cier-*696tas acciones, a saber: (1) solicitar que se archiven otros car-gos pendientes contra la persona acusada; (2) eliminar la alegación de reincidencia; (3) recomendar una sentencia es-pecífica o no oponerse a la solicitud de la defensa en cuanto a una sentencia en particular, o (4) acordar que cierta sen-tencia dispone adecuadamente del caso. Regla 72(1) de Pro-cedimiento Criminal, 34 LPRA see. 72(1). Véase, además, Pueblo v. Acosta Pérez, supra, pág. 831.
Adviértase que este Tribunal ha subrayado que el Mi-nisterio Público debe obrar con mucha cautela al momento de efectuar este tipo de acuerdo y cerciorarse de que pro-cede en derecho. Pueblo v. Santiago Agricourt, supra, pág. 196. A esos efectos, hemos señalado que la responsabilidad inicial de una alegación preacordada es del Ministerio Pú-blico que negocia el acuerdo, mientras que la responsabili-dad final es del tribunal sentenciador, quien imparte su aprobación. íd.
En ese sentido, para que el acuerdo alcanzado entre la persona acusada y el Ministerio Público tenga efecto jurí-dico, es necesario que el tribunal lo acepte. Véase Regla 72 de Procedimiento Criminal, 34 LPRA see. 72. En el ejercicio de ponderar si se acepta o rechaza el acuerdo, el foro judicial debe evaluar lo siguiente: (1) si la alegación fue efectuada con pleno conocimiento, conformidad y voluntariedad de la persona imputada; (2) si la alegación es conveniente a una sana administración de la justicia, y (3) si ha sido lograda conforme a derecho y a la ética. Regla 72(7) de Procedi-miento Criminal, 34 LPRA Ap. II. Véanse, además: El Pueblo de Puerto Rico v. Torres Cruz, 194 DPR 53 (2015); Pueblo v. Acosta Pérez, supra, págs. 831-832; Pueblo v. Pérez Adorno, 178 DPR 946, 957 (2010); Pueblo v. Santiago Agricourt, supra, págs. 198-199. Del mismo modo, éste debe cer-ciorarse de que la persona acusada sea consciente de todos los efectos y las repercusiones que tendrá su alegación. Pueblo v. Acosta Pérez, supra, pág. 832. A su vez, debe asegurarse de que existe base suficiente en los hechos para sostener la declaración de culpabilidad. Pueblo v. Torres Cruz, supra; Pueblo v. Acosta Pérez, supra, pág. 832; *697Pueblo v. Pérez Adorno, supra, pág. 957. En caso de que no se cumplan con estos requisitos, el foro judicial tiene que rechazar el acuerdo. Pueblo v. Torres Cruz, supra; Pueblo v. Pérez Adorno, supra, pág. 957.
Es doctrina reiterada que el tribunal cuenta con discre-ción para aceptar, rechazar, modificar o permitir el retiro de una alegación preacordada. Regla 72(7) de Procedimiento Criminal, supra. Véanse, además: Pueblo v. Torres Cruz, supra; Pueblo v. Acosta Pérez, supra, pág. 833; Pueblo v. Santiago Agricourt, supra, pág. 199. Sin embargo, esa potestad quedará derrotada si el foro judicial se niega a permitir que la persona acusada retire una alegación de culpabilidad efectuada sin comprender la ley y los hechos o mediante una falsa representación. Pueblo v. Acosta Pérez, supra, pág. 833. Asimismo, se derrotará cuando surge alguna duda de la culpabilidad de la persona imputada, cuando ésta tiene una defensa meritoria o cuando se cumplen mejor los fines de la justicia sometiendo el caso a un juicio en los méritos. Pueblo v. Acosta Pérez, supra, pág. 833; Betancourt Rojas v. Tribunal Superior, 90 DPR 747, 757 (1964). Además, procede el retiro de la alegación de culpabilidad cuando medie coac-ción, fraude o inadvertencia. Pueblo v. Acosta Pérez, supra, pág. 833. Así pues, el tribunal debe examinar a la persona imputada sobre tales aspectos. Pueblo v. Santiago Agricourt, supra, pág. 213. De lo contrario, podría incurrir en abuso de discreción.
B. Resulta oportuno señalar que, antes de que el tribunal acepte el acuerdo alcanzado entre la persona acu-sada y el Ministerio Público, no existe bilateralidad entre las obligaciones de las partes, por lo que cualquiera de és-tas puede retirar su oferta o consentimiento. Pueblo v. Acosta Pérez, supra, pág. 832; Pueblo v. Pérez Adorno, supra, pág. 957; Pueblo v. Santiago Agricourt, supra, pág. 196; Pueblo v. Figueroa García, 129 DPR 798, 810 (1992). Empero, una vez el foro judicial refrenda el acuerdo y la persona acusada hace la correspondiente alegación de cul-*698pabilidad, éste queda consumado y las partes vinculadas por lo pactado. Pueblo v. Acosta Pérez, supra, pág. 832; Pueblo v. Pérez Adorno, supra, págs. 957-958. Ello implica que ninguna de ellas puede retirar lo acordado, por lo que cual-quier intento a tales fines constituiría un incumplimiento del acuerdo. Pueblo v. Acosta Pérez, supra, pág. 832; Pueblo v. Pérez Adorno, supra, pág. 957. Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, págs. 294-295. Además, cualquier acto en detrimento del acuerdo no imputable a la persona acusada, afecta sus derechos constitucionales. Pueblo v. Pérez Adorno, supra, pág. 958.
Es menester indicar que en la doctrina jurídica sobre el tema, aunque se ha determinado que existe un derecho a obtener un remedio en casos de incumplimiento del acuerdo no imputable a la persona acusada, persiste discusión en tomo a cuál debe ser el remedio que se ha de conceder, se-gún las circunstancias del caso. W.R. LaFave y otros, Criminal Procedure, 4ta ed., St. Paul, Ed. West/Thomson, 2015, Sec. 21.2(e), págs. 770-796. Véase, además, Pueblo v. Pérez Adorno, supra, pág. 967 esc. 3. De hecho, a la luz de los hechos particulares de cada caso, un examen de la doctrina revela que esos remedios oscilan entre el cumplimiento es-pecífico de lo acordado, la posibilidad de entrar en nuevas negociaciones para concretar otro acuerdo o el retiro de la alegación de culpabilidad y la celebración de un juicio en los méritos. Para una discusión detallada sobre el particular, véase LaFave y otros, op. cit. En el caso Pueblo v. Pérez Adorno, supra, este Tribunal —amparándose en pronuncia-mientos jurisprudenciales del Tribunal Supremo federal— reconoció que cuando existe un incumplimiento del acuerdo por parte del Ministerio Público, procede devolver el caso al tribunal sentenciador para que otorgue un remedio a la persona acusada, ya sea que se le permita retirar la alegación de culpabilidad o se ordene el cumplimiento específico de lo pactado. Pueblo v. Pérez Adorno, supra, págs. 958-959 y 967-968. Véanse, además: Puckett v. U. S., 556 US 129 (2009); Santobello v. New York, 404 US 257 (1971).
*699Cónsono con lo anterior, este Tribunal ha señalado que una vez se hace la alegación de culpabilidad y el tribunal la acepta, posteriormente el juzgador no puede rechazar el acuerdo, pues ello menoscabaría los derechos constitucio-nales de la persona acusada. Pueblo v. Acosta Pérez, supra, pág. 833; Pueblo v. Pérez Adorno, supra, pág. 960. Precisamente, en el caso Pueblo v. Pérez Adorno, supra, tuvimos ocasión de examinar el mecanismo de las alegaciones pre-acordadas y pronunciarnos en torno a los casos en los cua-les el tribunal provoca el incumplimiento de lo pactado. En esa oportunidad, dejamos meridianamente claro que
[u]na vez el tribunal acepta el acuerdo y el acusado hace la correspondiente alegación de culpabilidad, quedan implicados los derechos constitucionales del acusado, quien tiene el derecho a que lo acordado y aceptado se cumpla en su totalidad. Por lo tanto, una vez el acusado hace la alegación de culpabilidad y el tribunal, como institución, acepta el acuerdo, el juez no puede rechazarlo posteriormente. Lo contarlo sería permitir que des-pués de que el acusado hace alegación de culpabilidad por con-fiar en el acuerdo aceptado, el tribunal revierta su determina-ción y sentencie al acusado sin considerar lo acordado. Esto, sin duda, menoscabaría los derechos del acusado. Además le resta-ría efectividad a las alegaciones preacordadas, por temor a que los acuerdos, una vez aceptados, puedan ser rechazados por el tribunal. (Énfasis suplido). íd., págs. 960-961.
A tales efectos, tras determinar en Pueblo v. Pérez Adorno, supra, que la imposibilidad de cumplir con el con-venio de la alegación preacordada fue producto de las ac-tuaciones contradictorias del Tribunal de Primera Instan-cia, y ante el hecho de que no era posible ordenar el cumplimiento específico de lo acordado —ya que algunos cargos habían sido sobreseídos con perjuicio— este Tribunal permitió el retiro de la alegación de culpabilidad del acusado y devolvió el caso al foro primario para la celebra-ción de un juicio en los méritos. íd., pág. 968.
*700III
Por tratarse de una materia que atañe al caso ante nos, es necesario mencionar que nuestro ordenamiento procesal penal cuenta con ciertos mecanismos para que una persona que se encuentra detenida pueda impugnar la sentencia recaída, tales como una moción al amparo de la Regla 192.1 de Procedimiento Criminal, supra. Véase Pueblo v. Torres Cruz, supra. En términos generales, esta regla per-mite que la sentencia impugnada se anule, se deje sin efecto, se corrija o se conceda un nuevo juicio. Regla 192.1 de Procedimiento Criminal, supra. Véase, además, D. Ne-vares-Muñiz, Sumario de derecho procesal penal puertorri-queño, lOma ed. rev., Instituto para el Desarrollo del De-recho, 2014, pág. 232.
Para ello, la persona que se halle detenida en virtud de una sentencia condenatoria, puede invocar su derecho a ser puesta en libertad al amparo de cualquiera de los fun-damentos siguientes: (1) la sentencia fue impuesta en vio-lación de derechos constitucionales o leyes tanto estatales como federales; (2) falta de jurisdicción del tribunal para imponer la sentencia; (3) la sentencia excede de la pena dispuesta en ley, o (4) la sentencia está sujeta a ataque colateral por cualquier motivo. Véase Regla 192.1 de Pro-cedimiento Criminal, supra. La moción puede presentarse ante el tribunal sentenciador en cualquier momento des-pués de dictada sentencia, incluso luego de que ésta haya advenido final y firme. Íd.; Pueblo v. Pérez Adorno, supra, pág. 965. En esencia, “la cuestión que ha de plantearse es si la sentencia impugnada está viciada por un error fundamental que contradice la noción más básica y elemental de lo que constituye un procedimiento criminal justo”. Pueblo v. Pérez Adorno, supra, págs. 965-966.
Con respecto a la controversia ante este Tribunal, es norma reiterada que una persona convicta puede atacar colateralmente una sentencia, aunque ésta sea producto de *701un preacuerdo. Pueblo v. Torres Cruz, supra; Pueblo v. Pérez Adorno, supra, pág. 964. El hecho de que una persona acusada haya resultado convicta mediante una alegación de culpabilidad no es óbice para atacar la validez de la alegación o la sentencia de convicción dictada como resul-tado de la declaración de culpabilidad. Pueblo v. Pérez Adorno, supra, pág. 964; Pueblo v. Santiago Agricourt, supra, págs. 210-211. De esta forma, hemos resuelto que una persona convicta mediante la alegación de culpabilidad puede atacar la validez de la sentencia condenatoria según la precitada Regla 192.1, si cuenta con un planteamiento o una defensa meritoria al amparo del debido proceso de ley. Pueblo v. Pérez Adorno, supra, pág. 965; Pueblo v. Román Mártir, 169 DPR 809, 822 (2007). De hecho, este Tribunal ha sido diáfano en afirmar que la moción mediante la alu-dida Regla 192.1 está disponible cuando la sentencia ado-lece de un defecto fundamental que conlleva inevitable-mente una violación al debido proceso de ley. Pueblo v. Pérez Adorno, supra, pág. 966.
En fin, aunque ciertamente hemos resuelto que una ale-gación de culpabilidad conlleva una renuncia de valiosas garantías constitucionales y estatutarias, bajo ninguna cir-cunstancia puede interpretarse que tal declaración con-lleva una renuncia total al derecho constitucional al debido proceso de ley. Pueblo v. Román Mártir, supra, pág. 821. Evidentemente, no puede ser de otro modo, ya que esa cláusula, consagrada en la See. 7 de la Carta de Derechos de la Constitución de Puerto Rico, ha sido denominada como la disposición matriz de los derechos individuales ante la intervención injustificada del Estado con el ciudadano. Íd., págs. 821-822. Véase, además, Art. II, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 296. En otras palabras, el derecho constitucional a un debido proceso de ley representa la garantía fundamental de protección que tiene un ciudadano contra los posibles abusos o usos arbi-trarios del poder en que incurra el Estado. Por consi-*702guíente, es deber ineludible de los foros judiciales proteger tal derecho. Pueblo v. Román Mártir, supra, pág. 822.
Bajo el prisma de este trasfondo doctrinal, procedo a exponer mi criterio en torno a la controversia ante este Tribunal. Veamos.
IV
Conforme adelantado, aquí la controversia principal no ha sido objeto de análisis por parte de este Tribunal. Ésta se circunscribe a determinar si se infringe la cláusula del debido proceso de ley al enmendar, sin más, una sentencia —producto de una alegación preacordada— sin otorgarle un remedio a la persona acusada, según las circunstancias del caso, a saber: el cumplimiento específico de lo acordado, la posibilidad de entrar en nuevas negociaciones con el fin de concretar otro acuerdo o el retiro de la alegación de cul-pabilidad y la celebración de un juicio en los méritos.
Para recapitular, en este caso el señor Delgado Torres fue sentenciado a cumplir, de forma concurrente, diez años de reclusión por cometer el delito de robo y diez años por infracciones a la Ley de Armas. Transcurridos aproximada-mente cuatro años, la sentencia fue enmendada para acla-rar, en lo pertinente, que los años de reclusión debían cum-plirse consecutivamente. Ello, en armonía con lo dispuesto en el citado Art. 7.03 de la Ley de Armas.
Al tiempo de cumplir con lo dictaminado en la sentencia original, el señor Delgado Torres presentó una moción al amparo de la Regla 192.1 de Procedimiento Criminal, supra. Solicitó que se dejara sin efecto enmienda efectuada y se reestableciera la sentencia original. Sostuvo que esta última fue producto de un acuerdo alcanzado entre su re-presentación legal y el Ministerio Público, el cual fue aco-gido enteramente por el tribunal.
Denegada la moción, el peticionario recurrió al Tribunal de Apelaciones. Argüyó que el foro primario incidió al rea-*703lizar la enmienda, ya que actuó en contravención al acuerdo alcanzado entre el Ministerio Público y su repre-sentación legal, conforme al cual se dictó la sentencia original. Tras evaluar el recurso, el foro apelativo interme-dio denegó su expedición.
Inconforme, el señor Delgado Torres acude ante este Tribunal. Afirma que la Sentencia Enmendada es nula e ilegal, pues vulnera su derecho constitucional a un debido proceso de ley. Argumenta que la enmienda efectuada con-traviene el acuerdo enteramente acogido por el tribunal en la sentencia original, en el cual él confió y por el cual decidió declararse culpable, abdicando a otras garantías constitu-cionales y estatutarias que le resguardaban. Además, sos-tiene que la enmienda realizada es contraria a derecho, ya que quebranta la expectativa de finalidad de la sentencia original impuesta. Por todo lo anterior, solicita que declare-mos la ilegalidad de la Sentencia Enmendada y, en conse-cuencia, restablezcamos el dictamen original que recoge el acuerdo mediante el cual se declaró culpable de los delitos atribuidos.
A. Evaluadas las normas constitucionales y reglas pro-cesales pertinentes, conjuntamente con la doctrina jurídica y los pronunciamientos jurisprudenciales relevantes, opino que el petitorio del señor Delgado Torres tiene mérito. Ello, pues, a pesar de que la sentencia original contravenía las disposiciones de la Ley de Armas, enmendarla, sin más, le-sionó su derecho a un debido proceso de ley, puesto que truncó las garantías constitucionales y estatutarias que le protegen, las cuales fueron renunciadas mediante acuerdo original.
Adviértase que el Tribunal de Primera Instancia en-mendó el dictamen original sin permitirle al señor Delgado Torres retirar su alegación de culpabilidad y reiniciar nue-vas negociaciones con el Ministerio Público, con miras a lle-gar a otro acuerdo. Tampoco se le concedió la oportunidad de ser juzgado en los méritos. Mucho menos, se ordenó el cum-plimiento específico de lo acordado. Sin duda, tal curso de *704acción no es cónsono con las nociones fundamentales del debido proceso de ley que deben imperar en el proceso criminal. Consecuentemente, es forzoso concluir que el foro primario, al enmendar la sentencia original, no actuó con-forme a su deber de velar por los derechos y las garantías que le asisten al señor Delgado Torres.
No podemos perder de perspectiva que el señor Delgado Torres, al pactar con el Ministerio Público, confió en la le-galidad de la propuesta, por lo que se declaró culpable y renunció a las garantías constitucionales y estatutarias que le amparaban. Ese acuerdo fue refrendado por el tribunal al impartir su aprobación. No obstante, éste contra-venía las disposiciones de la Ley de Armas. Siendo así, considero que el tribunal abusó de su discreción al apro-barlo, pues éste era contrario a derecho y se efectuó me-diante una falsa representación. El tribunal debió verificar la validez jurídica del convenio de la alegación preacor-dada, antes de refrendarlo. Además, el peticionario no fue advertido de ello, por lo cual medió inadvertencia al mo-mento de hacer su alegación.
Recuérdese que es deber del foro judicial asegurarse de que la alegación de culpabilidad, producto de un preacuerdo, descansa en motivaciones legítimas y procedentes en derecho. Según lo sostenido por este Tribunal, una actitud judicial sistemática de rechazo o aceptación, sin ponderar las circunstancias que rodean el delito y la seriedad de los daños causados, es contraria a la letra y a la idea que ins-pira la norma procesal. Pueblo v. Santiago Agricourt, supra, pág. 214. Las consecuencias del error cometido por el Tribunal de Primera Instancia no pueden repercutir en detri-mento del señor Delgado Torres, a la luz del tracto procesal expuesto. No olvidemos que la imposibilidad de cumplir con el convenio de la alegación preacordada fue producto de las propias actuaciones erradas del foro primario.
Nótese que tras la enmienda al dictamen original, auto-máticamente el señor Delgado Torres vio duplicada la pena de reclusión que estaba supuesta a cumplir, a pesar de la *705expectativa razonable de finalidad que tenía sobre la sen-tencia original impuesta y en perjuicio de su fundada cre-encia de que, a cambio de declarase culpable y aceptar el acuerdo, cumpliría una pena total de diez años de reclusión. Considero que el proceder del foro primario al aprobar un acuerdo ilegal y luego enmendarlo, sin más, acarrea irremediablemente un trastoque a la confianza que los ciudadanos —y en este caso particular el señor Delgado Torres— depositan en el sistema de justicia. No puedo avalar tal curso de acción.
Ante esa realidad, opino que procede la moción al amparo de la Regla 192.1 de Procedimiento Criminal, supra, inco-ada por el señor Delgado Torres, ya que, evidentemente, éste cuenta con un planteamiento meritorio en virtud del debido proceso de ley. Como vimos, la acción del foro prima-rio de enmendar, sin más, la sentencia original emitida aca-rreó un menoscabo el derecho constitucional del peticionario a un debido proceso de ley, quien se declaró culpable y ab-dicó a sus derechos y garantías creyendo que cumpliría una pena total de reclusión de diez años. Por ello, sostengo que el señor Delgado Torres tiene derecho a un remedio.
Considerando las circunstancias de este caso, entiendo que es procedente dejar sin efecto la Sentencia Enmendada y, por consiguiente, ordenar el cumplimiento específico de la sentencia original recaída en el 2005, mediante la cual se le impuso al señor Delgado Torres una pena de reclusión total de diez años. Más aún, cuando a este momento esa década de reclusión ha sido cumplida. Opino que ese es el remedio adecuado, según los hechos particulares de este caso. Así lo exige el derecho constitucional a un debido proceso de ley, el cual los foros judiciales estamos llamados a proteger. Tén-gase presente, pues, que “[e]n el balance entre los intereses gubernamentales y los de la ciudadanía, las garantías del debido proceso de ley deben prevalecer”. Pueblo v. Montero Luciano, supra, pág. 389.
*706V
En virtud de los fundamentos expuestos, disiento de la determinación emitida por una Mayoría de este Tribunal. A diferencia del curso de acción seguido, expediría el re-curso presentado, revocaría los dictámenes de los foros re-curridos y, por lo tanto, declararía “con lugar” la moción al amparo de la Regla 192.1 de Procedimiento Criminal ins-tada por el señor Delgado Torres.

 Del expediente surge que el Sr. Aneudy E. Delgado Torres se encuentra cumpliendo la pena de reclusión impuesta en una institución penal en Guayama.